 402DECISIONSOF NATIONALLABOR RELATIONS BOARDAlamo Express,Inc. and Alamo Cartage CompanyandGeneral Drivers, Warehousemen&Helpers LocalUnions Nos. 657 and 988, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen&HelpersofAmerica.Case 23-CA-4007April 16, 1975SECOND SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn November 9, 1972, the National Labor Relations-Board issued its Decision and Order in the above-enti-tled proceeding,' directing Respondent,inter alia,tomake whole 14 employees for their losses resultingfrom unfair labor practices committed by Respondentin violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended. Thereafter, theBoard's Order was enforced by the United States Courtof Appeals for the Fifth Circuit.'Pursuant to a backpay specification and appropriatenotice issued by the Regional Director for Region 23,a hearing was held on July 9, 1974, before Administra-tive Law Judge Benjamin B. Lipton, for the purpose ofdetermining the amount of backpay due the dis-criminatees.On November 22, 1974, the Administrative LawJudge issued the attached Second Supplemental Deci-sion., Thereafter,Respondent filed exceptions to theAdministrative Law Judge's Second Supplemental De-cision and a brief in support thereof. The GeneralCounsel also filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the, Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge, as modified below, and to adopt his recom-mended Order as modified.1200 NLRB 178 On April 30, 1973, the Board issued its SupplementalDecision and Order in this proceeding 203 NLRB 410.2NL.R.B. v. Alamo Express, Inc.,489 F.2d 1311 (1974)3Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings However,we do not adopt or concur in his comments characterizing the Respondent'squestioning of the witnesses as "improper and unfair" or his commentsconcerning the limitations he appears to place on a respondent's examina-tion of witnesses in backpay proceedingsGeneral Counsel contends,,inter alia,that the Ad-ministrative Law Judge used the wrong figures in com-puting discriminatee Walker's first-quarter" 1971 earn-ings.We agree.The Administrative Law Judge found that Walker'sfirst-quarter 1971 earnings consisted of the following:Oscar Ford, $488; Manpower, Inc., $19; General Sup-ply, $111; and Cutting Lawns, $115, for a total of $733.The Administrative Law Judge notes in his Decisionthat he derived the above $488 figure covering Walker'searnings from Oscar Ford from Walker's testimonythat he earned approximately $150 a month for the 3months that he worked for Oscar Ford, "which readilyreconciles with the amount of $488.00 deducted in theSpecifications."General Counsel claims, however, that the $488 fig-ure referred to in the specification included the follow-ing amounts: Oscar Ford, $350; Manpower, Inc., $19;and General Supply, $111, for a total of $480.4 Thus,General Counsel contends that by using the $488 figurein the specification which had already included Walk-er'sManpower and General Supply earnings, and byagain adding to that Walker's earnings from Man-power and General Supply, the Administrative LawJudge added the Manpower and General Supply earn-ings twice.We agree.However, General Counsel now concedes, in light ofWalker's testimony at the hearing, that the correct fig-ure for Walker's first-quarter earnings from OscarFord is $450 instead of the $350 figure which it initiallyused in the backpay specification. Using this figurethen, the correct revised total first-quarter earnings forWalker amount to the following: Oscar Ford, $450;Manpower, Inc., $19; General Supply, $111; and Cut-ting Lawns, $115, for a total of $695. Accordingly, thesum of $695 is to be subtracted from $1,163, theamount Walker would have earned in the first quarterof 1971 had he not been discriminatorily denied rein-statement by Respondent, which results in a net totalof $468 backpay due him for the first quarter of 1971.His adjusted total backpay award then becomes $936.Our Supplemental Order below reflects this adjustmentin the backpay that Respondent will be directed to payWalker. As already noted, in all other respects weadopt the Administrative Law Judge's recommendedSupplemental Order as our own.ORDERRespondent, Alamo Express, Inc., and Alamo Cart-age Company, its officers, agents, successors, and as-signs, shall pay to the discriminatees listed below the"Although General Counsel nowhere explains where the extra $8 in thebackpay specification came from, it appears to have been an inadvertenterror in adding the subfigures set forth above217 NLRB No. 63 ALAMOEXPRESS, INC.403amount set forth opposite their names, with interest -at6 percent per annum computed on the basis of calendarquarters,5 less the tax withholding required by Fed-eral and state laws.Veanes Jenkins$2,439.00Elmer Thorton356.00Benjamin J. Walker936.00L. Boone127.68M. Dunn792.96W. C. Fletcher456.96W. T. Henderson994.56R. J. Richards873.60R. L. Tolder463.68A. Adams540.36J. Crowder136.80M. Crowder143.64R. Glenn348.84L. Lofton403.56Total $9,013.645Isis Plumbing& Heating Co.,138 NLRB 716 (1962).SECOND SUPPLEMENTAL DECISIONBENJAMIN B. LIPTON, Administrative Law Judge: This sup-plemental proceeding was instituted for the sole purpose ofdetermining the amounts of backpay due: 14 employees underthe terms of the Board's Order as enforced by the FifthCircuit Court of Appeals.'On July 9, 1974;a hearing inpart was held before me in Houston, Texas.'Upon the entire record, including the posthearing briefsfiled by General Counsel and Respondent, I make the follow-ing1200 NLRB 178, enfd 489 F.2d 1311 (1974)2At the timeof this hearing,Respondent indicated its desire to examineone witness,Benjamin J.Walker, who was not available to testify for anestimated period of 1 to 3 months because of illness and confinement in ahospital for tubercular patients It was agreed by the parties that Walker'stestimony would be taken by deposition as soon as conveniently possible,and a motion for continuance was granted for this limited purpose. There-aftei,pursuant to specified appropriate procedures, a deposition fromWalker was taken on September 19, 1974, by order of the AdministrativeLaw Judge.Since no further evidence was necessary to be taken,the deposi-tion was incorporated in the record and the hearing was closed as of thelatter dateIFINDINGS AND CONCLUSIONSA. The Remedial Order Relating to BackpayRespondent was found to have violated Section 8(a)(3) and(1) of the Act (a) in refusing to reinstate, upon their uncondi-tional application, strikers Veanes Jenkins, Elmer Thorton,and Benjamin J. Walker on January 5, 5, and 6, 1971, respec-tively; (b) in discharging Jenkins again on January27, 1972;and (c)in discriminating against 11 named employees whoreturned to work on January 4, 1971, from a strike whichcommenced in May 1968 by giving them less working hoursthan the employees who did not go out on strike and thosewho were hired between May 1968 and January 4, 1971.B. Issues inthe Computations of BackpayThe backpay specificationwas issuedon May 20, 1974, andRespondent's answer thereto was filed on June 3, 1974. Atthe hearing, certain agreed amendments were made in thespecification and the answer,and are so reflected in the re-vised amounts of backpay found herein. As to the computa-tions contained in the specification, as amended, two issuesremainto be resolved.(1) As derived from the enforced decision of the Board, thebackpay period in the specification for Jenkins, Thorton, andWalker are not in question.3 The dispute concerns the com-putations for these three discriminatees in the first quarter of1971. The specificationclaims12-3/5 weeks for Jenkins andThorton, and 12-2/5 weeks for Walker. Respondent contendsthese figures should be reduced by 1/5 week in each case.Counting 5 working days for each week within the respectivebackpay period for the months of January through March,there are 62 days for Jenkins and Thorton, or 12-2/5 weeks;and 61 days for Walker, or 12-1/5- weeks. No basis is in-dicated by General Counsel for the inclusion of an additionalday. These figures will therefore be revised accordingly.'(2) Concerning the remaining 11 discriminatees, the speci-fication provides the formula for computing gross backpay asthe average weekly hours worked during the backpay periodby all full-time nonstriking employees in the specific classifi-cations. Respondent contends that the formula should be theaverage weekly hours during the backpay for all full-timeemployees in the specific classifications,regardlessofwhether they were formerly strikers or nonstrikers. It arguesthat there were just so many man-hours to be performed inthe workweek, and the sum of these hours actually workedshould be distributed equally among the former strikers andnonstrikers. General Counsel asserts that this very issue hadbeen decided by the Board and the court, and that Respond-ent is merely seeking to escape the consequences of its dis-criminatory treatment of the returning strikem as alreadydetermined. I agree. Thus, it was found in the Board's deci-sion,inter alia,that the returning strikers were told that ifthey "got through breaking out before [they] got 8 hours"they should "hit the clock," while nonstrikers were permitted3 Inadvertently Walker's backpay period was shown in the specificationto commence on January 5 instead of January 6,1971, at the hearingGeneral Counsel amended the computations to show 12-2/5 instead of12-315 weeks of backpay in the first quarter of 1971.4 The respective amounts for the one day are computed as $26 for Jenkinsand Thorton, and $19 for Walker. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "help somebody else or piddle around his own truck" tomake extra hours. Therefore, as appears, Respondent deliber-ately departed from the normal system of making assign-ments on the basis of the available work, in order to discrimi-nate against the returning strikers. Accordingly, I find thatthe formula used in the specification was required by theBoard's decision, and is fair and reasonable.5C.Mitigation of Backpay LiabilityWhile the General Counsel has the general burden ofshowing the gross amounts of backpay, Respondent bears theburden of proof as to diminution of damages, e.g., from thewillful loss of earnings by failure of the claimant either to lookfor or to keep an interim job substantially equivalent to thatfrom which he was unlawfully discharged.' In addition topreparing and serving the backpay specification, Generali Counsel furnished Respondent with his investigative data,including responses to questionnaires received from employ-ers and reports of earnings from the Social Security Adminis-tration; also,General Counsel assisted in making the dis-criminatees available as witnesses. Respondent undertook toexamine only Jenkins and Walker concerning their interimearnings and search for employment.1.JenkinsAs revised in accordance with the findings above, the speci-fication shows:First Quarter 1971:Gross backpay due (12-2/5 weeks only)582.7 hrs. at $2.80 = $1,632,less interim earnings fromReadersWholesale Distributors, Inc. of $997, leaves netbackpay of $635.Second Quarter1971:Gross backpay due, 611 hrs.at $2.80_ $1,711,less interim earnings from Readers Wholesale Dis-tributors,Inc., of $1,010, Allstate Trucking Co., Inc., of $118,and Hamilton's Exxon Service Station of $72,leaves net back-pay of $511.Third Quarter1971:Gross backpay due,582 hrs. at $2.80$1,630,less interim earnings from Allstate Trucking Co.,Inc., of $1,287, leaves net backpay of $343.Fourth Quarter1971:Gross backpay due (6-1/5 weeksonly), 277.5 hrs. at $2.80= $777, less interim earnings fromUniversal Terminal Whse. Company of$627, leaves net back-pay of $150.First Quarter1972.Gross backpay due (9-1/5 weeks only),429.6 hrs. at$2.94= $1,263, less interim earnings fromHouston Popcorn&Supply Co. of$104, and Readers Whole-saleDistributors,Inc., of $422, leaves net backpayof $737.Second Quarter1972:Gross backpay due (5 weeks only),214.7 hrs. at $2.94= $631, less interim earnings from Read-ersWholesale Distributors,Inc., of $434,leaves net backpayof $197,or atotal net backpayof $2,573.The specification sets forth two backpay periods forJenkins-from January 5 through November 12, when hewas initially reinstated by Respondent, and from January 27,5 See, e.g,American Manufacturing Company of Texas,167 NLRB 520,528-530 (1967).6Brown and Root, Inc., etc.,132 NLRB 486, 501, 540-543 (1961), enfd.311 F.2d 447 (CA 8, 1963);L Posner, Inc, etc,154 NLRB 202, 204(1965).1972, when -he was again unlawfully discharged, throughMay 3, 1972, the second reinstatement.Jenkins testified that, while he was at Readers earning$2.10 an hour, he applied at Allstate for a truckdriving jobat $2.50 an hour. He was told by Allstate that he was neededand advised that he would be called, but was given no definitedate.Upon such advice, he terminated his employment atReaders on June 8. He commenced to work at Allstate onJune 18. During this interval, he made job applications withtwo other specified companies.A discriminatee is entitled to change from one interim jobto another in order to improve earnings or conditions, partic-ularly where, as here, he had been holding less than substan-tially equivalent employment.' In the process, however, heis bound by the mitigation principle and may not intention-ally incur any period of idleness. I cannot construe Jenkins'testimony as indicating that, as of June 8, he was actuallyhired by Allstate to begin work at an unspecified future date,or if he was led to believe he would be hired, that he had anybasis for knowing when he would be put to work. No justifia-ble reason appears to explain why he did not stay with Read-ers until he had definite word from Allstate. Thus, as I find,the risk he assumed in quitting Readers, which could haveinvolved, as it did, a substantial period of unemployment,must be regarded as a failure to mitigate Respondent's liabil-ity for backpay.g The period from June 8 to June 18 consistsof 8 working days. Therefore, the net backpay due Jenkinswill be reduced by the amount of $134, covering 64 hours at$2.10 per hour, the rate he received at Readers.'The specification deducts $1,287 from the gross backpay asinterim earnings of Jenkins while he was employed at Allstatein the third quarter of 1971. This amount of $1,287 translatesinto 515 hours at $2.50 an hour, or about 13 weeks, virtuallyembracing the entire third quarter.10General Counsel fur-nished to Respondent the reply received from Allstate to aquestionnaire concerning the earnings and periods of employ-ment of Jenkins." This document contains various remarksin handwriting and in type apparently made by differentindividuals. As observed, one entry reflects that Jenkins wasemployed from June 18 to July 23, 1971, which is incompleteand inaccurate, upon any perusal of the other notations madeon the exhibit and the computations used in the specification,supra.Universal, the subsequent employer of Jenkins, sub-mitted a reply (Resp. Exh. 3) stating that Jenkins was hiredon October 3, 1971. Jenkins was examined by Respondent'scounsel as follows:Q. Now, Mr. Jenkins, let me hand you Respondent'sNo. 2 and 3 which show, I will point out to you, that youterminated at Allstate on July 23rd, '71, and went to'See, e.g.,Sam Tanksley Trucking, Inc.,210 NLRB 656 (1974)8E g, J.H. Rutter-Rex Manufacturing Company, Inc.,158 NLRB 1414,1424 (1966)9Gary Aircraft Corporation,211 NLRB 554 (1974)10 There is no indication that Jenkins worked overtime during this quarterIndeed, the unquestioned testimony, discussedinfra,shows that availablework substantially declined toward the end of his period of employmentwith Allstate. In the second quarter, he did some work for Hamilton's Exxonon weekends while holding his full-time job at Allstate.11Resp. Exh. 2, copy of which is attached hereto as Appendix[Omitted from publication ] ALAMOEXPRESS, INC405work for Universal Terminal October 3, '71. Can you seethat, sir,those dates?A. Yes.Q. That is a period of over 2 months' difference. Whatdid you do those 2 months?A. I was looking for a job.The suggested 2 months of unemployment were nonexistent.About 3 years had elapsed until the time of this hearing. Itis evident that Respondent's questions were grossly unfair,and this clearly unsophisticated and unprepared witness wasplaced at a decided disadvantage in attempting to be respon-sive. The examination of Jenkins proceeded in depth as to hisdiligence in seeking employment. Counsel's questions explic-itly contained the assumption that Jenkins terminated at All-state on July 23 and was next employed at Universal onOctober 3. Jenkins testified that he left Allstate when "workran out," i.e., when he was afforded only 20 to 25 hours ofwork a week. Explaining his search for work, Jenkins statedthat he responded to newspaper ads and similar sources, butdid not register with the Texas Employment Commission. Herefused to accept certain jobs he encountered because theypaid only $1.25 an hour or involved cafeteria work. Respond-ent contends that, for the period from July 23 to October 3,(a) Jenkins incurred a willful loss of earnings by quitting hisjob at Allstate, and (b), because he did not diligently seekemployment, backpay should be diminished by the amountthat he could have earned had he remained ingainfulemploy-ment with Allstate, namely 20 to 25 hours per week at $2.50per hour.1 t has already been shown that Jenkin's cessation of workat Allstate did not occur on July 23, as Respondent persistsin arguing,and that his departure from Allstate took placevery shortly before he was hired at Universal on October 3.Jenkins' testimony is unchallenged that, at the time he leftAllstate, the amount of work he was afforded at $2.50 anhour had been curtailed from 40 hours to 20 to 25 hours perweek. In these circumstances, it is found that Jenkins wasreasonably justified in quitting a job at which earnings haddeterioratedtoalevelbelowthatofsuitableemployment," or indeed, as apparent here, below that ofthe necessities of bare subsistence.It isfurther found that, inthe brief interval between the Allstate and Universal jobs,Jenkins searched for suitable employment with sufficient dili-gence and incurred no willful loss of earnings.In a reply to a questionnaire sent in by Houston Popcorn(Resp. Exh. 4), a handwritten notation on the form states:"only worked from 2-10-72 to 2-22-72 and was off workFeb. 17, 18, 22, 1972. Veanes went to Louisiana and cameback to his job at Alamo instead of tous."13As to whetherhe missed "any days work" at Houston Popcorn, Jenkinstestified, "Not that I can remember." Respondent's counseloffered this exhibit, and it was admitted in evidence, withoutthe above-quoted notation and not "as a conflict of the wit-ness' testimony because [Respondent is] convinced that he12A backpayclaimant isnot required to acceptor continueemploymentwhich is not suitable or not substantially equivalent to the position fromwhich he was discriminatorily discharged. See, e.g.,N.LR.B. v. Oman Con-struction Co. Inc,316 F.2d 230 (C A. 6, 1963), enfg. 137 NLRB 111 (1962).13 In fact, as shown in the specification, Jenkins went from HoustonPopcorn to Readers in the first quarter of 1972.did not go back to work for Readers . . . on 2-22-72, anddidn't go to Louisiana." Respondent's contention is thereforerejected "that backpay should be denied Jenkins for at-leasta three-day period during February 1972, during which timehe voluntarily held no job." In the previously described ex-amination of Jenkins based on the stated premise that he wasunemployed from July 23 to October 3 between his jobs atAllstate and Universal, Respondent inquired, "did you stayinHouston or did you go somewhere else?" Jenkins re-sponded that he "went out of town one time for three-or fourdays." Upon further questions in pursuit of this line, Jenkinsindicated that he went to Louisiana to visit relatives on days"through the week," during which he did not look for work.There is little doubt that Jenkins was confused when con-fronted with the improper assumption that he was out ofwork during a 2-month period, while in fact he was employedat Allstate. It is certainly not clear that Jenkins had lost anypay for any workdays during which he might have beenabsent from Allstate or, particularly, that he incurred anunjustifiable loss of mitigable pay. Indeed, as shown, interimearnings were deducted to Respondent's credit for essentiallythe entire third quarter of 1971. Respondent has not met itsburden of proof to demonstrate that Jenkins "voluntarilyremoved himself from the labor market by taking a trip forpersonal reasons," an alternative contention presented in itsbrief. In light of all of the foregoing, this contention is notsustained.Accordingly, as computed in the amended Specification, itis found that Jenkins is entitled to the total net backpay, afterthe deduction of $134,supra,of $2,439.2.WalkerAs revised in accordance with the findings above, the Spec-ification shows:FirstQuarter 1971.Gross backpay due (12-2/5 weeksonly), 582 hrs. $2 = $1,163,less interimearnings from OscarFord (used cars) of $488, leaves net backpay of $675.Second Quarter 1971:Gross backpay due, 618.8 hrs. $2 =$1,238, lessinterim earningsfrom Lackland AFB GarbageContractor of $858,leavesnet backpay of $380.Third Quarter 1971:Gross backpay due (6 weeks only),270 hrs. $2 = $540,less interim earningsfrom LacklandAFB Garbage Contractor of $452, leaves net backpay of $88,or a total net backpay of $1,143.For Walker," the backpay period extends from January 6through August 12, 1971. He earned $1.60 an hour as adockhand when he last worked for the Respondent prior tothe discrimination,and itis not disputed that his backpay rateis $2 an hour, as shown above.In thefirst quarter of 1971,Walker worked for Oscar Ford stripping wrecked cars forsalvage.He estimated that he earned $150 in each of themonths, or $450 for the quarter, which readily reconcileswith the amount of $488 deducted in the specification.Within this period, he was also engaged witha partner inmowinglawns,having the use of Oscar Ford's truck for suchpurpose.He estimated that in this occupation he earned$70-$75 in January, $45 in February, and nothing in March.The General Counsel concedes the additionalinterim earn-14Deposed at a tubercular hospital on September 19, 1974,supra. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDings of $115. Walker further testified, and it appears in hisSocial Security report that he was employed through Man-power, Inc., inMarch, with earnings of $19.20. Theseamounts of $115 and $19 will therefore be deducted from hisnet backpay.15The Social Security report also reflects that, during the firstthree quarters of 1971, Walker worked for General SupplyCo., which is the same firm described in the specification asLackland AFB Garbage Contractor. His rate of pay on thistrash collection job was $1.60 an hour. As shown in the SocialSecurity report,Walker's earnings at General Supply were$111.20, $857.89, and $452.16, respectively, in each of thethree quarters. However, the specification appropriately de-ducts, such amounts only for the second and third quarters.Although Respondent has not claimed such interim earningsof $111.20 in the first quarter, nor has General Counsel ex-plained the absence of this deduction from the specification(apparently by inadvertence on the part of both), this sumwill be credited to Respondent. Thus, it is apparent thatWalker's job at General Supply actually began in March andcontinued until sometime in the third quarter. Questioned byRespondent,Walker initially estimated that he worked forGeneral Supply about 3 or 4 months, which essentially con-forms with the Social Security report. He testified he had tosever his job at General Supply, located at Lackland AirForce Base, because he no longer had transportation to andfrom work. The man who had regularly transported him lostthe use of his automobile by theft; Walker had no car of hisown and could not buy one; and the city buses did not Stopreasonably close to the air base and, in any event, could notget him to the job at his starting time of 6 a.m. In the thirdquarter, Walker earned $452 at General Supply, or equivalentto 7 base weeks of 40 hours at the rate of $1.60.16' Thisperiod would account for virtually the entire amount of timeuntil he was reinstated by Respondent on August 13." Inany case, it is clear that Walker did not incur any willful lossof earningswhen he terminated his job at GeneralSupply.18 In the plain context of the foregoing, RespondentpliedWalker with a series of confusing questions which pro-duced confusing answers. To illustrate:Q. O.K. Do you remember how long a period of timeitwas that you were out of work, when you lost your rideat Lackland, before you went back to Alamo?A.. .. let's see, well, I am going to say, I will say fourmonths, I was out of work four months there [prior toAugust 12] . .. .19Q.Why didn't you work steady through June, Julyand August of `71 at General Supply?2015Respondent's alternate contention that Walker's backpay should bedenied for the entire first quarter because "he failed ..to search foralternative work" is unsupported and rejected16His earnings of $858 in the second quarter show 13-1/3 base weeks ofsolid employment during this entire -period.17At one point, Walker specifically indicated he was still working atGeneral Supply when he received word of Respondent's offer of reinstate-ment.15 See, e.g.,international Trailer Company, Inc. and Gibraltar Industries,Inc,150 NLRB 1205, 1220 (1965)19With obvious inaccuracy, Respondent states in its brief that Walker was"out of work approximately 4 months before he went back to work forRespondent"20Walker had not so testifiedA. Well, I really, you know, you don't keep up withthisthings ....Q. Did you register at the Texas Employment Com-mission at any of this time?A. Uh-huh.Q. And when did you look for a job down there, whatmonth?A. [Lengthy unresponsive reply indicating the onlyavailable work through the employment commission re-quired the use of an automobile or involved inadequatebus transportation.]Walker was further examined at some length concerning hissearch for work, how he supported himself, and how muchit cost him to live (with details of his personal life), after histermination of employment with General Supply. His re-sponses show that he personally reported twice to the em-ployment commission; at other times a "buddy" of his whoworked at the commission told him about certain availablejobs (which he declined for reasons which I find would havebeen valid); in June he helped a friend in painting work forwhich he received $25; and he was able to sustain himselfduring this period through loans and assistance from hisfamily and from unspecified amounts he purportedly wonshooting pool and craps.21As in Jenkins' case,supra,this intensive interrogation ofWalker by Respondent was patently unfair in the describedcircumstances, and in particular view of the specific datashown in the Social Security report and the specification. Thisis a specialized proceeding which has the limited function ofdetermining the amounts of backpay which Respondent, asthe wrongdoer, must pay the discriminatees. It is certainlynot a forum broadly to be used by Respondent to confuse anddiscredit the discriminatees, testifying as its own witnesses,unless good reason otherwise appears, which it does not inthis case. As shown, Walker's answers stemmed directly fromRespondent's improper and unfair questioning, and can onlybe considered in such light. Particular testimony so inducedcannot serve to support Respondent's arguments that Walkerwas unemployed, when in fact he was not, and that he failedtomitigate his backpay during such an alleged period ofunemployment. Thus, I find totally without merit the conten-tions of Respondent in substance: (a) that Walker be deniedbackpay from June to August 12, 1971, assertedly because he"did not demonstrate a good faith effort" to find or acceptinterim work, and assertedly because, "by his own admission,did not seek employment, but only waited for the Respondentto call him back to work";22 and (b) in the alternative, that21There were subsequentquestions, e.g :Q So in June of'71 you didn't look for a job and in July you didn'tlook for a job, and you went back to Alamo in August the 12th, right?A. That seems to be right, I think .. .Q . . And you worked for [General Supply] up through May or so7 1? '7iWhen did your ride peter out on you?A. . Well, now, this,let's see,June or July, let's say June or Julywhen my ride played out.22 The argument is contrary to the facts found. Evenassuming ashort waitfor reinstatement, after Walker received such notice, seeJ.H. Rutter-RexManufacturing Company, supraat 1496 (Drake), where a claimant wasentitled to backpay for a 2-week period from the time of her application with ALAMOEXPRESS, INC.407Respondentbe credited with theamounts earnedby Walkerforpainting and an estimated sum for hisgamblingwinnings.23the respondent employer until she was actually reinstated, although she didnot look forwork elsewhere while she waited to be called.23Demonstrably and understandably,Walker's memory was maccuratein the circumstances shown.I do not accept his testimony as to the timingof his paintingwork, nor thefact, timing,or extent of his gambling winnings.In any case, it cannot befound thatRespondent has borne the burden ofproof as to such items.Any uncertainties in the record must be resolvedagainst the wrongdoerN.LR.B.v.Miami Coca-ColaBottling Company,360 F.2d 569 (C.A 5, 1966).II.CONCLUSIONS AND RECOMMENDATIONSIn accordance with the foregoing,the amountsof $115,$19, and $111are deductedas interim earningsin the firstquarter of 1971,leaving the total netbackpay for Walker inthe amount of $898.[RecommendedOrderomitted from publication.]